Title: From Abigail Smith Adams to Harriet Welsh, 16 November 1814
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriot
Quincy Nov’br. 16th 1814

Feeling a little in the dumps, the why, or the wherefore I cannot tell, excepting a crick in my neck, & pain in my head, to cure all I take my pen to write you a few lines and inclose the , which Susan finished but has not had a conveyance for; so I send them by post and to make you laugh send you O an abominable wagish Letter I had almost said wicked, but then it made me laugh so, that I was vexed with myself—return it safe, I have been thinking who would enjoy it with you, you may read it, as you think proper to the otis’es. and may be to dear mary M.
all parties agree that our good Child Abbe has got an Excelent Husband; I hope she will prove to him all his wishes; If you get any thing from Caroline: send it to your / Friend
A AdamsDear Harriet
I have been trying to send this bundle ever since sunday you will laugh at Uncle Smiths letter.SmA
when you read the letter omit the passage relative to Aunt Nancy and oblige your friendSmA
